Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 27, 2015

The Court of Appeals hereby passes the following order:

A15D0470. RON BECKSTROM v. SANDERSON FARMS, INC.

      Ron Beckstrom filed a garnishment action in magistrate court and obtained a
default judgment against garnishee Sanderson Farms, Inc. The magistrate court later
entered an order vacating the default judgment, and Beckstrom appealed to superior
court. The superior court entered an order that affirmed the magistrate court’s vacatur
and “overruled and denied” Beckstrom’s appeal. Beckstrom now seeks discretionary
review here.
      An order setting aside a default judgment is generally interlocutory in nature,
as the case remains pending below.1 See Vangoosen v. Bohannon, 236 Ga. App. 361,
362 (2) (511 SE2d 925) (1999); Walton v. Collins, 172 Ga. App. 736 (324 SE2d 574)
(1984); compare Oxmoor Portfolio, LLC v. Flooring & Tile Superstore of Conyers,
320 Ga. App. 640 (740 SE2d 363) (2013) (granted interlocutory appeal from trial
court order setting aside a default judgment in a garnishment proceeding). Such non-
final orders must be appealed through the interlocutory appeal procedure set forth in
OCGA § 5-6-34 (b). See Guy v. Roberson, 214 Ga. App. 391, 392 (1) (448 SE2d 60)
(1994). Although appeals in garnishment cases are typically by discretionary
application, see OCGA § 5-6-35 (a) (4), where both discretionary and interlocutory
application procedures apply, the applicant must follow the interlocutory appeal
procedure and obtain a timely certificate of immediate review before filing an


      1
        Although we do not have the complete trial court record before us, the
documents that Beckstrom has submitted in support of this application do not show
the entry of any final order below.
application. See Scruggs v. Ga. Dept. of Human Resources, 261 Ga. 587, 588 (1)
(408 SE2d 103) (1991). Because Beckstrom failed to follow the interlocutory appeal
procedure, this application is DISMISSED for lack of jurisdiction.

                                      Court of Appeals of the State of Georgia
                                                                           07/27/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.